Citation Nr: 1124446	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA), which denied service connection for diabetes mellitus.  


FINDING OF FACT

It is at least as likely as not that the conditions of the Veteran's service involved duty or visitation in the Republic of Vietnam during the Vietnam era, he is therefore, presumed to have been exposed to Agent Orange in service; and he currently has diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in active military service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

A discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) have been complied with is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  In light of the determination reached in this case, no prejudice will result to the Veteran by the Board's consideration of this appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


Pertinent Law and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as diabetes mellitus, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, certain diseases, including Type 2 diabetes mellitus, shall be service-connected, even though there is no record of such disease during service, where they become manifest to a degree of 10 percent or more any time after service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  For the purposes of this section, the term "herbicide agent" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2010).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2010).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis 

The record contains multiple diagnoses of type II diabetes mellitus by medical personnel.  The Veteran asserts that he is entitled to service connection for diabetes mellitus due to exposure to Agent Orange while he was stationed in the Tonkin Gulf from 1969 to 1971.  He asserts that his assigned duties were as an aviation fire control technician and an ordinance mechanic.  The Veteran's DD-214 reflects that he was an ordinance mechanic.  He states that as part of his assigned duty he made trips to the Cam Ranh Bay Naval Air Facility using helicopters on board his ship.   

The Department of Veterans Affairs attempted to verify the Veteran's contention that he was onshore in Vietnam.  A February 2009 report stated that Personnel Information Exchange System (PIES) was unable to determine whether or not the Veteran served in the Republic of Vietnam.  They stated, "We are unable to determine whether or not this Veteran served in the Republic of Vietnam.  The Veteran was attached to a unit (Attack Squadron 153) that could have been assigned to ship or to shore.  The unit was credited with Vietnam service from June 1970 to November 1971."  

Information from the Department of the Navy states that deck logs do not log the routine arrival or departure of individuals going ashore, making it likely that the Veteran's trips to the shore would not have been documented.  Information from the internet supplied by the Veteran shows that Attack Squadron 153 flew missions in an attempt to rescue American prisoners-of-war 20 miles west of Hanoi in November 1970.  

While there is no evidence in the Veteran's personnel records establishing onshore service in Vietnam, the information regarding Attack Squadron 153 reiterates that it is possible that the Veteran was flown ashore to help with maintenance missions.  The PIES finding is ambiguous regarding whether the Veteran was on shore in Vietnam, however it was indicated that the unit was credited with Vietnam service.  The Board finds the Veteran's statements as to being onshore in Vietnam are credible and competent.  The Veteran is competent to testify as to his experiences in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the benefit of the doubt is afforded to the Veteran.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.

Accordingly, the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  Hence, service connection is warranted for diabetes mellitus.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

Service connection for diabetes mellitus, to include claimed as secondary to herbicide exposure is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


